Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on July 22, 2022. Claims 1-6 and 9-22 are pending. 
Response to Arguments
Applicant’s arguments filed on July 22, 2022 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nigul et al. (Pub. No. : US 20170063776 A1) in the view of Lukas et al. (Patent No. : US 7505921 B1) and Chua et al. (2013/0024457).

As to claim 1 Nigul teaches a frequently asked questions (FAQ) maintenance support device for maintaining aspects of FAQ the FAQ maintenance support device comprising: 
a processor and a memory storing computer executable instructions that when executed by the processor (paragraph [0004]: The computer system may include one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories) cause a system to: 
extract determined question items that have been determined as question items of a customer, from contents of an inquiry from the customer and a response to the customer (paragraphs [0033]: the FAQs maintenance program 108A, 108B (FIG. 1) may extract FAQs data from the detected communication channels. Specifically, the FAQs maintenance program 108A, 108B (FIG. 1) may extract the existing FAQs and answers data on the communication channels as well as detect and extract new questions posed by users on the communication channels.)
extract search queries, the search queries corresponding to the question items of the customer stored in the FAQ search system (paragraphs [0031]: the FAQs maintenance program 108A, 108B (FIG. 1) may extract the existing FAQs and answers data);
the items comprising: 
the question items of the existing FAQ registered in the FAQ search system (paragraph [0031]: extract the existing FAQs and answers data).
the determined question items (paragraphs [0033]: extract new questions posed by users on the communication channels), and 
the extracted search queries (paragraphs [0031]: extract the existing FAQs and answers data).
providing at least one candidate question item of FAQ for maintenance (paragraphs [0036]: the FAQs maintenance program 108A, 108B (FIG. 1) may communicate the updated and generated FAQs to the communication channels 202, 204, 206 (FIG. 2). As previously described at step 308, the FAQs maintenance program 108A, 108B (FIG. 1) may use the FAQs data analyzer and generator 212 (FIG. 2) to update and generate FAQs data).
Nigul does not explicitly disclose but Lukas teaches all of the existing FAQ as search results have been determined as useless for the customer (Column 16 lines 15-16: FAQ database 452 is filtered to yield FAQs of highest interest to the user). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nigul as taught by Lukas to customize the FAQ database that are highly interest to the user (Lukas, column 16 lines 16-17).
Nigul and Lukas do not explicitly disclose but Chua teaches perform clustering of items (paragraphs [0025], [0031]: FAQ generator 130 individually processes CQA data associated with a leaf theme to reduce the amount of CQA data. In one embodiment, the selection module 330 groups CQA associated with a leaf theme into a predefined number of clusters using K-means clustering, or another suitable clustering method, and identifies representative CQA data having a high quality from a plurality of clusters associated with the leaf node. In one embodiment, representative, high-quality CQA data is identified from each cluster associated with a leaf node). Hence, given the teaching of Nigul and Chua one of the ordinary skill person can providing at least one candidate question item of FAQ for maintenance (Nigul, paragraphs [0036]) based on the clustered items (Chua, paragraphs [0025], [0031]) to provide quality of selected question-answer pairs and generates FAQ data using the selected question-answer pairs (Chua, see abstract).

As to claim 2 Nigul together with Lukas and Chua teaches a FAQ maintenance support device as claimed in claim 1. Chua teaches wherein the performing of the clustering presents at least one of: a first cluster, the first cluster not including the question items of FAQ registered in the FAQ search system are not present, and a second cluster, the second cluster including a plurality of question items of FAQ registered in the FAQ search system (paragraph [0032]). 

As to claim 3 Nigul together with Lukas and Chua teaches a FAQ maintenance support device as claimed in claim 1. Lukas teaches wherein the extracting of the determined question items deletes determined question items that are not associated with the search queries among extracted determined question items (Column 16 lines 15-16). 

As to claim 4 Nigul together with Lukas and Chua teaches a FAQ maintenance support device as claimed in claim 1. Chua teaches wherein the performing of the clustering sorts and presents items of at least one cluster in ascending order of a distance to a center of gravity of the at least one cluster (paragraphs [0006], [0029], [0032]). 

As to claim 5 Nigul together with Lukas and Chua teaches a FAQ maintenance support device as claimed in claim 1. Chua teaches wherein the performing of the clustering presents a set of clusters ordered based on one of: clusters having higher densities, clusters having greater numbers of items, or clusters having greater values each obtained by multiplying a density by a ratio of a number of items in a cluster to a total number of items (paragraph [0026], [0029]). 

As to claim 6 Nigul together with Lukas and Chua teaches a FAQ maintenance support device as claimed in claim 1.  Chua teaches the performing of the clustering performs clustering recursively based on a predetermined threshold on a number of items in a cluster (paragraph [0028]). 

As to claim 9 Nigul together with Lukas and Chua teaches a FAQ maintenance support device as claimed in claim 1. Lukas teaches wherein the candidate question item includes a candidate of a question item to be added or a candidate of a question item to be deleted (Column 16 lines 15-16). 

As to claims 10-22, they have similar limitations as of claims 1-6, 9 above. Hence, they are rejected under the same rational as of claims 1-6, 9 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169